RENDERED: JANUARY 22, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                               Court of Appeals

                                    NO. 2020-CA-0257-MR


DAYMOND L. MALONE                                                               APPELLANT


                     APPEAL FROM JEFFERSON CIRCUIT COURT
v.                    HONORABLE SUSAN SCHULTZ GIBSON
                            ACTION NO. 14-CR-001523


COMMONWEALTH OF KENTUCKY                                                          APPELLEE


                                           OPINION
                                          AFFIRMING

                                         ** ** ** ** **

BEFORE: CALDWELL, KRAMER, AND MAZE, JUDGES.

MAZE, JUDGE: This appeal arises from an order denying Appellant’s motion to

vacate his judgment pursuant to Kentucky Rules of Criminal Procedure (RCr)

11.42. The issue is whether the trial court abused its discretion in denying the

motion and whether Appellant’s attorney performed reasonably, according to

Strickland,1 as counsel. For the following reasons, we affirm.



1
    Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
                                BACKGROUND

            In 2017, a jury convicted Appellant, Daymond L. Malone, of

kidnapping with serious physical injury, assault under extreme emotional

disturbance, fleeing and evading, and driving with no operator’s license. The

Kentucky Supreme Court affirmed the judgment on direct appeal in Malone v.

Commonwealth, 556 S.W.3d 556 (Ky. 2018). We adopt the Court’s facts and

procedural history of the case below:

                    The facts of this case are mostly undisputed.
            Malone and the victim, Monic Pinkston, shared an
            intimate relationship before Pinkston decided to end it.
            The two remained friends leading up to the events giving
            rise to Malone’s convictions.

                   Very early in the morning, Pinkston left her house
            to go to work. As she approached her vehicle, she found
            Malone asleep in the backseat. Pinkston testified that she
            told Malone that she was “not O.K.” with him staying in
            her car, which led to an argument between the two.
            Nonetheless, Pinkston drove to work with Malone in the
            passenger seat of the car.

                   Upon arriving at work, Pinkston told Malone to
            leave. After a brief period, a co-worker told Pinkston
            that Malone was driving off with her car. Pinkston
            stopped him. Pinkston testified that she told Malone she
            was going to call the police; but in her statement to the
            police, Pinkston stated that she simply told Malone to
            leave.

                  On her lunch break at mid-morning, Pinkston
            discovered Malone sleeping in the backseat of her
            vehicle. Pinkston told Malone that she was sick of him
            following her, did not want to be with him, and could not

                                        -2-
             be in a relationship at this time, to which Malone
             responded that he loved her and wanted to be with her.
             Malone then asked Pinkston to take him to his cousin’s
             house, to which Pinkston, after resisting, eventually
             agreed.

                    Upon arriving at Malone’s cousin’s house,
             Pinkston testified that Malone stated that “he was sorry
             he had to do this.” Malone then proceeded to physically
             assault Pinkston, inflicting three stab wounds and causing
             serious physical injury. Malone continued to wrestle
             with Pinkston as he moved from the back of the car to the
             front seat. Pinkston testified that Malone kept her in the
             car and told her to drive.

                    Malone eventually directed Pinkston to drive to a
             park. During the drive, Pinkston told Malone that the car
             was running out of gas. Upon arriving at a gas station,
             Malone told Pinkston to find her debit card and pay for
             gas at the pump. Malone and Pinkston then engaged in
             another physical altercation, and Pinkston was able to
             escape the vehicle but not before Malone bit her left eye.
             When Pinkston fled the vehicle, Malone drove off, but
             was eventually apprehended by police.

Id. at 558-59 (footnotes omitted).

             After losing his direct appeal, Malone moved the trial court to vacate

the judgment for ineffective assistance of counsel pursuant to RCr 11.42. The trial

court denied the motion because he did not meet the two-part test set out in

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

Malone comes before this Court pro se to appeal that decision.




                                        -3-
                                     ANALYSIS

              The Sixth Amendment protects one’s right “to have the assistance of

counsel for his defence.” U.S. CONST. amend. VI. Furthermore, the United States

Supreme Court recognizes the “crucial role” the right to counsel plays in the

judicial system—rooted in the Sixth Amendment. Strickland, 466 U.S. at 685, 104

S. Ct. at 2063. Moreover, an “accused is entitled to be assisted by an attorney,

whether retained or appointed, who plays the role necessary to ensure that the trial

is fair.” Id. Thus, the Court has historically held that “the right to counsel is the

right to the effective assistance of counsel.” McMann v. Richardson, 397 U.S. 759,

771, n.14, 90 S. Ct. 1441, 1449, 25 L. Ed. 2d 763 (1970). Therefore, “the proper

standard for attorney performance is that of reasonably effective assistance.”

Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

             To prove ineffective assistance of counsel, the defendant must show

two things. First, “the defendant must show that counsel’s performance was

deficient. This requires showing that counsel made errors so serious that counsel

was not functioning as the counsel guaranteed the defendant by the Sixth

Amendment.” Id. at 687, 104 S. Ct. at 2064. Second, “the defendant must show

that the deficient performance prejudiced the defense. This requires showing that

counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.” Id. Moreover, it is not enough for the defendant to claim


                                           -4-
that errors affected some aspect of his case; he must show that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. Subsequently, a “reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id.

             Furthermore, RCr 11.42 requires an evidentiary hearing “if the answer

raises a material issue of fact that cannot be determined on the face of the record.”

Harper v. Commonwealth, 978 S.W.2d 311, 314 (Ky. 1998). Moreover, if the

record refutes the claims raised, then there is no need for an evidentiary hearing.

Id. Thus, a defendant is entitled to an evidentiary hearing if the record does not

refute the claim.

             The United States Supreme Court held that “judicial scrutiny of

counsel’s performance must be highly deferential.” Strickland, 466 U.S. at 689,

104 S. Ct. at 2065. The Court stated that it is “all too tempting for a defendant to

second-guess counsel’s assistance after conviction or adverse sentence, and it is all

too easy for a court, examining counsel’s defense after it has proved unsuccessful,

to conclude that a particular act or omission of counsel was unreasonable.” Id. In

Strickland, the United States Supreme Court held that in order to maintain an

ineffective assistance of counsel claim, a defendant must satisfy a two-part test

showing that his counsel’s performance was deficient and that the deficiency




                                          -5-
caused actual prejudice affecting the outcome of the proceeding. Strickland, 466

U.S. at 686-87, 104 S. Ct. at 2064.

             Moreover, at the trial court level, “[t]he burden is upon the accused to

establish convincingly that he was deprived of some substantial right which would

justify the extraordinary relief afforded by . . . RCr 11.42.” Commonwealth v.

Harbin, 602 S.W.3d 166, 171 (Ky. App. 2019) (citation omitted). However, on

appeal, “the reviewing court looks de novo at counsel’s performance and any

potential deficiency caused by counsel’s performance.” Id. (citation omitted).

“And even though, both parts of the Strickland test for ineffective assistance of

counsel involve mixed questions of law and fact, the reviewing court must defer to

the determination of facts and credibility made by the trial court.” Brown v.

Commonwealth, 253 S.W.3d 490, 500 (Ky. 2008). “Ultimately however, if the

findings of the trial judge are clearly erroneous, the reviewing court may set aside

those fact determinations.” Id. In appealing from the trial court’s grant or denial

of relief based on ineffective assistance of counsel, the appealing party has the

burden of showing that the trial court committed an error in reaching its decision.

Id. Thus, we review the matter using the clearly erroneous standard—giving

deference to the trial court’s factual findings unless the finding was clearly

erroneous. However, we look de novo at counsel’s performance.




                                          -6-
             Malone raises two arguments regarding the ineffective assistance of

counsel. First, we address Malone’s argument that he saw the prosecutor leave the

jury room while the jury was deliberating. He argues that because his attorney did

not notify the trial court of the prosecutor’s alleged misconduct, his attorney

provided ineffective assistance of counsel. We disagree.

             Malone alleges that when the jury returned with its verdict, the

prosecutor walked out of the jury deliberation area with the jury. However, the

record refutes this claim. The Commonwealth correctly notes that Malone was

being held on bond and was not released to home incarceration, which means that

Malone was under the supervision of the Sheriff’s deputies or other law

enforcement officers until a verdict was reached. Therefore, Malone did not have

the ability to leave the courtroom unsupervised or go near the jury deliberation

room to witness a prosecutor leaving the jury room during deliberations. Even

more, the trial recording clearly indicates Malone, his attorney, and the

Commonwealth’s attorneys were at the counsel tables when the jury returned both

times for the guilty verdict and the sentencing verdict. Thus, there is no basis to

accept Malone’s allegations, and the trial court correctly denied the motion without

an evidentiary hearing because the record clearly refuted the claim.

             Second, Malone argues that his attorney’s strategy was ineffective.

Malone claims that his counsel believed that he could not be found guilty of a


                                         -7-
Class A felony, kidnapping with serious physical injury, because the stabbing

occurred before the kidnapping; he argues that this constitutes ineffective

assistance of counsel because his counsel mistakenly relied on the idea that Malone

could not be charged with a Class A felony. Under Kentucky law, the crime of

kidnapping is a Class B felony. However, if the kidnapping involves serious

physical injury, it moves to a Class A felony with a higher prison sentence.

Malone, 556 S.W.3d at 559.

             The Kentucky Supreme Court addressed the issue regarding the trial

court’s instructions on direct appeal. In the direct appeal, Malone argued that the

trial court incorrectly instructed the jury because the stabbing occurred before the

kidnapping and was not connected. Id. The Kentucky Supreme Court concluded

that argument was meritless, holding that

             it would not be unreasonable for the jury to believe from
             the evidence that Malone, by inflicting serious physical
             injury upon his victim before specifically manifesting to
             her his intent to confine her, wanted the victim to know
             or believe, through the act of inflicting physical injury,
             that she would be unable to escape from confinement,
             thus intimidating the victim into staying put.

Id. at 558. Because we now review the argument as it relates to the ineffective

assistance of counsel, Malone is not precluded from raising the issue.

             Using Strickland’s two-part test, we affirm the lower court’s order

that Malone’s counsel acted competently and reasonably. Strickland requires


                                         -8-
Malone to prove a serious error that would more likely than not prejudice the

outcome of the proceeding. The trial court correctly concluded that even though

another defense attorney might take a different approach, this situation is far from

the level of ineffective assistance of counsel. Malone faced a strong amount of

evidence against him, and this might have been the best approach to a defense.

Courts give counsel ample discretion when deciding the most effective trial

strategy. After reviewing the trial tapes and record, it is clear that Malone’s

counsel provided reasonable assistance of counsel, and the strategy was a

reasonable one to choose when representing Malone. Thus, we agree that there is

not an error so serious as to prejudice the case, and we affirm the trial court’s

denial of the motion to vacate.

                                   CONCLUSION

             For the above reasons, we affirm.

             ALL CONCUR.



 BRIEFS FOR APPELLANTS:                     BRIEF FOR APPELLEE:

 Daymond L. Malone, pro se                  Daniel Cameron
 LaGrange, Kentucky                         Attorney General of Kentucky

                                            Robert Baldridge
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                          -9-